Mr. Chief Justice Quiñoues,
after making the above statement of facts, delivered the opinion of the court.
The findings of fact of the judgment appealed from are accepted.
- Although according to article 24 of the Law of Civil Procedure, when the plaintiff has not requested permission to prosecute as a poor person before bringing ids action, should he request it subsequently, it cannot be granted unless he duly proves that- he has become poor after having brought his action, the latter is precisely the case with the plaintiff Isaac Soriano, inasmuch as from the evidence taken it appears that after the summary proceedings instituted by him against Pablo Ubarri Iramategui, an action of unlawful detainer was brought by the latter against him, and he was evicted from the rural estate, with whose products he had been supporting himself and his family; and it being furthermore proven by the testimony of witnesses given at the oral trial that he has no other property or income, and is an old man of over seventy years of age, who cannot support himself with the product of his personal labor, he is perfectly entitled to the privilege of litigating without charge.
In view of articles 13, 15 and 24 of the Law of Civil Procedure, we adjudge that we should reverse and do reverse the *103judgment appealed from, and declare the plaintiff Isaac Soriano poor for the purpose of litigating with Pablo Ubarri Iramategui, without special imposition of costs.
Justices Hernández, Figueras and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.